Title: Notes on Comments by John Adams and Robert Goodloe Harper, 26 December 1797
From: Jefferson, Thomas
To: 


                    
                        
                            1797.Dec. 26.
                            Langdon tells me that at the 2d. election of Pr. and V.P. of US. when there was a considerable vote given to Clinton in opposition to Mr. Adams, he took occasion to remark it in  conversation in the Senate chamber with Mr. A. who gritting his teeth said ‘Damn ’em’ ‘Damn ’em’ ‘Damn ’em’ you see that an elective government will not do.’—He also tells me that Mr. A. in a late conversation said ‘Republicanism must be disgraced, Sir.’ The Chevalr. Yruho called on him at Braintree, and conversing on French affairs, and Yruho expressing his belief of their stability in opposition to Mr. Adams’s, the latter lifting up and shaking his finger at him said ‘I’ll tell you what, the French republic will not last 3. months.’ This I had from Yruho.
                        
                    
                    Harper lately in a large company was saying that the best thing the friends of the French could do was to pray for the restoration of their monarch, then says a bystander ‘the best thing we could do I suppose would be to pray for the establishment of a monarch in the US.’ ‘Our people says Harper are not yet ripe for it, but it is the best thing we can come to and we shall come to it.’ Something like this was said in presence of Findlay.
                